Citation Nr: 0814309	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ on account of impotence due 
to the veteran's service-connected low back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
July 1946 and from September 1950 to September 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claims for a 
disability rating higher than 40 percent for post-operative 
intervertebral disc syndrome (IVDS, i.e., his low back 
disability), for SMC for loss of use of a creative organ from 
impotence due to his service-connected low back disability, 
and for a TDIU.

In August 2006, the Board advanced this case on the docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

Also in August 2006, the Board issued a decision denying the 
veteran's claim for a rating higher than 40 percent for his 
low back disability, but granting a separate 20 percent 
rating for associated neurological impairment in his left 
lower extremity.  In that same decision, the Board also 
remanded his remaining claims for SMC for loss of use of a 
creative organ from impotence due to his service-connected 
low back disability, as well as his claim for a TDIU.  In 
remanding the SMC claim, the Board instructed the Appeals 
Management Center (AMC) to first adjudicate the veteran's 
petition to reopen his previously denied claim for service 
connection for impotence, to include as secondary to his 
service-connected low back disability, since this was 
inextricably intertwined with his claim for SMC.  
Unfortunately, however, the AMC has neither developed nor 
adjudicated this additional claim.  Therefore, the Board must 
again remand the inextricably intertwined claim for SMC for 
loss of use of a creative organ on account of impotence due 
to the veteran's service-connected low back disability.  This 
additional remand is to ensure compliance with the Board's 
prior, August 2006, remand directives.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The Board, however, is going ahead and deciding the claim for 
a TDIU, at least to the extent of determining the veteran is 
entitled to extra-schedular consideration.

FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
operative IVDS, 
rated 40-percent disabling, and the associated neurological 
impairment affecting his left lower extremity, rated 20-
percent disabling, for a combined 50 percent rating.

2.  The veteran's employment experience includes working for 
the U.S. Postal Service and working as a bus driver for a 
senior citizens center, both of which required more than 
sedentary activities.  

3.  A VA examiner reviewed the claims file and examined the 
veteran, on remand, before concluding that his service-
connected disabilities preclude him from working at a job 
full time requiring more than sedentary activities.


CONCLUSION OF LAW

The criteria are met to refer this case to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of a TDIU on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.19 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is unable to work because of his 
service-connected low back disability and associated 
neurological impairment affecting his left lower extremity 
and, therefore, is entitled to a TDIU.  For the reasons set 
forth below, the Board finds that the evidence supports his 
claim in that there is sufficient indication this case 
warrants extra-schedular consideration.  



The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age 
or the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 
40 percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a veteran's disabilities 
fail to meet the first two objective bases upon which a 
permanent and total disability rating for compensation 
purposes may be established, the veteran's disabilities may 
be considered under subjective criteria.  If the veteran is 
unemployable by reason of his disabilities, 
occupational background, and other related factors, an 
extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. 
§ 4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

That said, to receive a TDIU, the veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

In this case, the veteran's service-connected disabilities 
are post-operative IVDS, rated 40-percent disabling, and the 
associated neurological impairment affecting his left lower 
extremity, rated 20-percent disabling.  So he has a combined 
50 percent rating.  See 38 C.F.R. § 4.25 (the combined 
ratings table).  Therefore, he does not meet the threshold 
minimum rating requirements of § 4.16(a) for a TDIU.

Nevertheless, the veteran does meet the requirements for a 
TDIU on an 
extra-schedular basis, as the evidence shows that his 
service-connected disabilities, when considered in light of 
his education and occupational experience, render him 
incapable of obtaining or retaining substantially gainful 
employment.  See 38 C.F.R. § 4.16(b).

The record shows the veteran retired from the U.S. Postal 
Service after 40 years of employment.  He then worked as a 
bus driver for a senior citizen center from October 1995 to 
December 2001.  On his September 2002 TDIU application, 
VA Form 21-8940, he indicated that he had to quit his job at 
the center because he no longer had the strength in his back 
and left lower extremity to drive and transport the clients, 
many of whom required assistance with heavy wheelchairs.  
Also, in a September 2002 letter, the director of the center 
confirmed that "[the veteran's] current physical condition 
prohibits his being able to perform the tasks required for 
this position." 

Medical evidence also supports the veteran's claim that is 
unable to secure or maintain gainful employment because of 
his service-connected disabilities.  In a December 2006 VA 
examination report, as well as in an August 2007 addendum 
report, a VA examiner concluded the veteran's service-
connected disabilities would not preclude him from performing 
sedentary functional activities on a full-time basis.  
However, the examiner went on to conclude the veteran would 
have difficulty performing more than sedentary functional 
activities.  The examiner explained, for example, that the 
veteran would not be able to perform the functional duties of 
his most recent occupation as a bus driver, as operating the 
bus required full use of both lower extremities, and that he 
would not be able to assist the seniors confined to 
wheelchairs.  The examiner also explained that the veteran 
would not be able to perform the duties required at his 
former job as a postal worker, either, as that job required a 
lot of walking.  So, in essence, this examiner ultimately 
determined the veteran's service-connected disabilities 
preclude him from performing the only two jobs he has had 
since his discharge from the military in 1952.

Since this medical evidence confirms the veteran's service-
connected low back disability and the associated neurological 
impairment affecting his left lower extremity preclude him 
from working at his only two prior jobs since he was in the 
military, his case must be referred to the Under Secretary 
for Benefits or to the Director of Compensation and Pension 
Service for consideration of a TDIU on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b)(1); 4.16(b).  Although he 
apparently is still able to work at a sedentary job, there is 
no indication he has had any prior training or experience 
required to obtain and maintain that type of job.  
Indeed, it is worth reiterating that VA regulation 
specifically provides that, if he is unemployable by reason 
of his service-connected disabilities, 
occupational background, and other related factors, an extra-
schedular total rating may be assigned on the basis of a 
showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).  
And such is the case here.

The Board, however, is precluded from assigning a TDIU on an 
extra-schedular basis in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 94-96 (1996).  The Court held that the 
authority to assign extra-schedular ratings has been 
specifically delegated to the Under Secretary for Benefits 
and the Director of the Compensation and Pension Service, and 
not the Board, in the first instance, and that the correct 
course of action for the Board where it finds entitlement to 
an extra-schedular evaluation is present is to raise the 
issue and remand it for the proper procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) [and 4.16(b)].  See also 
VAOGCPREC 6-96 (concluding the Board would have jurisdiction 
to consider the issue of entitlement to an extra-schedular 
rating if raised in connection with an increased rating 
claim, but that the Board should remand the issue if it is 
determined that further action by the RO is necessary); 
Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (declining to 
overrule the holding in Floyd as to the initial assignment of 
extra-schedular ratings under 38 C.F.R. § 3.321(b)(1)).

For these reasons and bases, the Board finds that the veteran 
meets the requirements for consideration of a TDIU on an 
extra-schedular basis.  And in light of the favorable 
outcome, there is no need to discuss whether VA has satisfied 
its duties to notify and assist him with his claim pursuant 
to the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 
5100 et seq.


ORDER

The veteran is entitled to extra-schedular consideration of a 
TDIU, so in the REMAND below this claim is being referred to 
the Under Secretary for Benefits or to the Director of 
Compensation and Pension Service.




REMAND

Having determined the veteran is entitled to extra-schedular 
consideration for a TDIU, the Board is referring this case to 
the Under Secretary for Benefits or to the Director of 
Compensation and Pension Service.  See Floyd, supra.  See 
also 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

The veteran also believes he is entitled to SMC for loss of 
use of a creative organ on account of impotence due to his 
service-connected low back disability.  The Board previously 
remanded this claim in August 2006, but since the AMC failed 
to comply with the directives of that remand, this claim must 
be remanded again.  See Stegall v. West, 11 Vet. App. 268 
(1998) (the veteran is entitled, as a matter of law, to 
compliance with remand directives).

As explained in the Board's prior remand, in an April 1971 
rating decision the RO denied the veteran's original claim 
for service connection for prostatitis with impotence, 
including as secondary to his service-connected low back 
disability.  He then filed a notice of disagreement (NOD) 
with that determination in January 1972, and the RO sent him 
a statement of the case (SOC) the following month.  But he 
failed to perfect his appeal to the Board by then filing a 
timely substantive appeal (VA Form 9 or equivalent 
statement).  So the RO's April 1971 decision became final and 
binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.1103 (2007).  This, in turn, means there 
must be new and material evidence since that decision to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In correspondence dated in September 2002, the veteran's 
representative raised the issue of entitlement to 
compensation for loss of use of a creative organ secondary to 
the veteran's low back disability.  The RO adjudicated this 
issue as a claim for SMC for loss of use of a creative organ 
(under 38 U.S.C.A. § 1114(k)) - clearly a legitimate 
interpretation of the veteran's claim in the context of how 
it was filed.  Since then, however, the representative has 
indicated that what the veteran actually wants is service 
connection for impotence, secondary to his service-connected 
low back disability.  See 38 C.F.R. § 3.310(a) and (b); Allen 
v. Brown, 7 Vet. App. 439 (1995).  So this question must be 
considered along with his already pending claim for SMC for 
the same claimed condition.  However, since there is already 
a prior denial of service connection for impotence, the 
appropriate characterization of this claim is whether there 
is new and material evidence to reopen it.  
38 C.F.R. § 3.156(a).

Hence, the veteran's petition to reopen the previously denied 
claim for service connection for impotence, to include as 
secondary to his service-connected low back disability, must 
be referred to the RO for appropriate development and 
consideration.  Moreover, inasmuch as the eventual 
determination on his petition to reopen may have a 
significant impact upon the resolution of his claim already 
on appeal for SMC for loss of use of a creative organ on 
account of impotence secondary to his low back disability, 
these claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  As a result, the petition to reopen that is being 
referred for RO adjudication must be considered together with 
the claim for SMC to avoid piecemeal adjudication of these 
issues with common parameters.  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Accordingly, these claims are REMANDED for the following 
action:

1.  Refer the veteran's TDIU claim to the 
Under Secretary for Benefits or to the 
Director of Compensation and Pension 
Service for extra-schedular 
consideration.

2.  Conduct all other appropriate 
development and adjudicative action 
necessary to resolve the veteran's 
appeal, including adjudicating in the 
first instance his petition to reopen the 
previously denied claim for service 
connection for impotence, including as 
secondary to his service-connected low 
back disability.  Also, readjudicate the 
claim remaining on appeal for SMC for 
loss of use of a creative organ on 
account of impotence due to the service-
connected low back disability, with due 
consideration to the outcome of the 
adjudication of the veteran's petition to 
reopen.  

3.  If the claims on appeal are not 
granted to the veteran's satisfaction, 
send him and his representative an SSOC 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.  

4.  If the additional petition to reopen 
the claim for service connection for 
impotence is denied, then the veteran 
will have to perfect an appeal to the 
Board concerning this additional claim to 
obtain appellate review.  Otherwise, the 
Board will not have jurisdiction to 
consider this claim.  See 38 C.F.R. § 
20.200 (2007).

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


